Citation Nr: 0531609	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  03-24 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for diabetic neuropathy of 
the hands and feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1972 to 
May 1992. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.  This issue was previously 
remanded for additional development.


FINDING OF FACT

The veteran does not have diabetic neuropathy of the hands 
and feet.


CONCLUSION OF LAW

The veteran does not have diabetic neuropathy of the hands 
and feet that is the result of disease or injury incurred in 
or aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309, 3.310 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran was diagnosed with type II diabetes mellitus in 
1995, and was service connected for this disorder in a rating 
decision dated in August 2001, based on presumptive exposure 
to herbicide agents while serving in Vietnam.  See 
38 U.S.C.A. § 3.309(e) (2004).  The veteran filed a claim of 
service connection for peripheral neuropathy in October 2001, 
complaining of tingling in his hands and feet, which he 
believed was related to his diabetic condition.  In his 
notice of disagreement (NOD), the veteran complained of 
numbness and tingling in the hands, arms, and feet.  He also 
complained that, on waking in the morning, his arms, hands, 
legs, feet, and toes tingle, and he has to shake his arms to 
get the circulation going, especially in the right arm.

A VA treatment note from the VA Medical Center (VAMC) in 
Sioux Falls, South Dakota, dated in November 2000, discussing 
the veteran's migraine headaches, noted that he had no other 
neurologic symptoms or concerns.  

The veteran was afforded a VA examination in January 2002.  
The examiner noted the veteran's history regarding his type 
II diabetes mellitus.  The veteran denied any numbness, or 
pain in his hands or feet.  He complained of very occasional 
tingling in all of the finger tips, once or twice per month, 
lasting less than one to two minutes.  On neurologic 
examination, the examiner found the veteran's sensory 
reactions to light touch, vibratory sense, and proprioception 
were normal bilaterally in both the upper and lower 
extremities.  The examiner's diagnosis was diabetes mellitus, 
type II, with no evidence of neuropathy.  

Of record are treatment notes from VAMC Sioux Falls showing 
treatment for, inter alia, bursitis of the of the left 
shoulder, disabilities of both knees, and migraine headaches, 
for which the veteran is service connected, and plantar 
fasciitis, for which the veteran is not service connected.  
There was no diagnosis of diabetic neuropathy, 
notwithstanding that the veteran had complained of tingling, 
particularly, as noted above, in his fingertips.  The veteran 
had a routine follow-up appointment at VAMC Sioux Falls in 
April 2004.  The LPN who conducted the preliminaries noted 
that the veteran complained of tingling in his fingertips.  
Yet, the examiner's treatment note indicated that the veteran 
had no new complaints at the present time.  The doctor noted 
that the veteran was receiving ongoing physical therapy to 
his right foot, right knee, and right shoulder at the 
Worthington Regional Hospital.  The Board notes that 
treatment notes from Worthington are of record, but do not 
mention peripheral neuropathy.  

Most recently, the veteran was seen in January 2005 by a VA 
neurologist for follow-up of his service-connected migraine 
headaches.  The neurologic examination revealed that 
sensation was intact to light touch, pinprick, joint position 
sense, vibration, and cortical sensation throughout the upper 
and lower extremities symmetrically.  Reflexes were two, and 
symmetric in upper and lower extremities.  No diagnosis other 
than the migraine headaches was made.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury is considered 
service connected, and when thus established, this secondary 
condition is considered a part of the original condition.  38 
C.F.R. § 3.310(a) (2004).  Here, the veteran claims that he 
has peripheral neuropathy that is proximately due to his 
service-connected type II diabetes mellitus.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.

Here, there is no medical evidence of a current disability.  
There are no treatment records showing diagnosis of, or 
treatment for, peripheral neuropathy.  The January 2002 VA 
examiner specifically found no evidence of neuropathy.  
Copious treatment notes from the VAMC are devoid of any 
diagnosis of peripheral neuropathy, even when the veteran has 
been given neurologic examinations, as was the case in 
November 2000, January 2002, and January 2005.  To the 
contrary, as noted above, examiners have consistently 
diagnosed disability other than peripheral neuropathy.  

The veteran opines that he has peripheral neuropathy 
secondary to his type II diabetes mellitus; however, there is 
no indication that he is competent to provide such medical 
opinion.  Competent lay evidence is evidence not requiring 
that the proponent have specialized education, training or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of the facts or circumstances and 
conveys matters that can be observed and described by a 
layperson.  38 C.F.R § 3.159(a)(1) (2004).  On the other 
hand, medical opinion, by its very nature, requires 
specialized education, training, and experience.  Thus, while 
the veteran is competent as a layperson to describe, for 
example, any symptoms he experiences, he is not competent to 
provide medical opinion as to the source of his symptoms, or 
a diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a)(1).

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  Therefore, on the basis of the above analysis, and 
after consideration of all the evidence, the Board finds that 
the preponderance of the evidence is against the claim.  The 
veteran does not have peripheral neuropathy that is traceable 
to disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in January 
2002, shortly after his claim was received, and the month 
before to the RO's rating decision.  On remand, the veteran 
was again apprised of VA's duties to both notify and assist 
in correspondence dated in February 2005.  (Although the 
complete notice required by the VCAA was not provided until 
after the RO adjudicated the appellant's claim, "the 
appellant [was] provided the content-complying notice to 
which he [was] entitled."  Pelegrini v. Principi, 18 Vet. 
App. 112, 122 (2004).  Consequently, the Board does not find 
that any late notice under the VCAA requires remand to the 
RO.  Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to service connection for peripheral 
neuropathy, what additional evidence and/or information was 
needed from the veteran, what evidence VA was responsible for 
getting, what information VA would assist in obtaining on the 
veteran's behalf, and where the veteran was to send the 
information sought.  The RO specifically requested that the 
veteran send to the RO any evidence or information pertaining 
to his claim that he had in his possession.  Additionally, 
the RO informed the veteran of the results of its rating 
decisions, and the procedural steps necessary to appeal.  The 
RO also provided a statement of the case (SOC) and a 
supplemental statement of the case (SSOC) reporting the 
results of the RO's reviews, and the text of the relevant 
portions of the VA regulations.  

Regarding VA's duty to assist, the RO obtained the veteran's 
SMRs and VA and private medical records, and secured a VA 
examination in furtherance of his claim.  VA has no duty to 
inform or assist that was unmet.


ORDER

Entitlement to service connection for diabetic neuropathy of 
the hands and feet is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


